KENNEDY, Circuit Judge,
concurring:
In every class action, the attorney for the class owes the duty of fair representation to each class member. I do not believe that a provision for opting out of the class provides an entirely satisfactory answer to the claim that a lead attorney failed to discharge that duty of representation. Particularly where the settlement could be easily modified to resolve the class conflicts, the dissident members should not be required to take the settlement or leave it. Cf. Developments — Class Actions, 89 Harv.L.Rev. 1318, 1488 (1976).
My view of the implications of our decision in Mandujano v. Basic Vegetable Products, 541 F.2d 832 (9th Cir. 1976), moreover, may differ somewhat from that suggested by the majority. It is not clear that Man-dujano, which sets forth precise procedures for district courts to follow in class actions brought under Fed.R.Civ.P. 23(b)(2), is applicable to a class action like the one here, brought under rule 23(b)(3). Nevertheless, it is unnecessary for us to decide the scope of the Mandujano decision, for the district court, acting prior to the formulation of the rules in Mandujano, in essence provided the procedural protections required by that case. The record indicates that the court below considered the objections now raised on appeal and allowed the objections to be argued in open court. The district court concluded that the class of individuals of appellants’ status, i.e., those persons who earned fees as distributors, could not properly be certified as a subclass, since each claim against those persons would have to be tried individually. The court further stated that if the appellant or any other distributor claimed indemnity or contribution from the settling defendants, such claims also would require individual determinations. Given the absence of an appropriately certifiable subclass, the district court expressed serious doubts whether it could, under rule 23, require each class member to release his claims against all other members of the plaintiff class. The issue was argued extensively and preserved in the transcript of proceedings below. Consequently, the district court afforded to the appellants what amounts to a reasoned response after a hearing on the objections. These are essentially the safeguards that Mandujano requires.
The record is wholly adequate to enable proper appellate review of the questions whether appellants were denied adequate legal representation and whether intraclass conflicts made the settlement unfair. A review of the record indicates that the representation was fair and adequate as to *1180appellants and all other members of the plaintiff class. The trial court correctly rejected the objections of appellants and acted within its discretion in approving the settlement. I therefore concur in the judgment of the court.